DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed April 19, 2021 and the information disclosure statement filed July 15, 2021.
Claims 1-20 are pending and indicated as allowed.

Information Disclosure Statement
The information disclosure statement filed July 15, 2021 and its contents have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The independent claims include features for transmitting an email to a plurality of customer prospects associated with the email marketing campaign in which the email is configured to fetch an image upon presentation to a customer prospect; receiving, via the data network interface, an image fetch request from an Internet-connected computing device of a customer prospect from the plurality of customer prospects in which the image fetch request includes as a parameter an email address of the customer prospect; after receiving the image fetch request, determine that the pool of potential system phone numbers is exhausted; in response to determining that the pool of potential system phone numbers is exhausted, implement a number recycling activity-based technique to at least a subset of the pool of potential system phone numbers; dynamically selecting a phone number of the pool of potential system phone numbers based on the image fetch request and the email marketing campaign; generating an image comprising at least the phone number selected from the pool of phone numbers associated with the email marketing campaign; and transmitting the generated image to the Internet-connected computing device of the customer prospect. 
Fuelling discloses a method that includes collecting a plurality of email addresses of customers from a customer database, in which a telephone number is associated with each email address that was collected from the customer database; generating and sending an email to each customer whose email address was collected from the customer database, in which each email includes customized program logic that sends a message to the computer system when a customer receiving the email interacts with it and the message includes a unique identifier for the customer; receiving a message from a first customer; reading the unique identifier embedded in the message; looking up the first customer’s phone number in the customer database using the unique identifier; and initiating a telephone call to the first customer. However, Fuelling does not explicitly disclose receiving, via the data network interface, an image fetch request from an Internet-connected computing device of a customer prospect from the plurality of customer prospects, wherein the image fetch request includes as a parameter an email address of the customer prospect, determine that the pool of potential system phone numbers is exhausted; in response to determining that the pool of potential system phone numbers is exhausted, implement a number recycling activity-based technique to at least a subset of the pool of potential system phone numbers; dynamically selecting a phone number of the pool of potential system phone numbers based on the image fetch request and the email marketing campaign, and transmitting the generated image to the Internet-connected computing device of the customer prospect.
Sylvain teaches providing context information to a called party or network resources when a caller initiates a click-to-call (C2C) call. The context information bears on the reason for the call, and in particular to the software entity from which the C2C call was initiated when a user selected a C2C tag in the software entity. Having access to the context information, a called party can readily ascertain the reason for the call to better respond to the caller, and network resources may better route the call to an appropriate called party. The context information may identify or include information from the software entity, such an electronic document or software application from which the C2C call was initiated. Additional information that is beneficial for the called party or the network resources may be provided by the caller and sent along with the context information. However, Sylvain does not explicitly teach generating an image fetch request in which the image fetch request includes as a parameter an email address of the customer prospect and dynamically selecting a phone number of the pool of potential system phone numbers based on the image fetch request and the email marketing campaign.
Gilberd teaches systems and methods that provide a call tracking service that does not require landing pages operated by the advertisers and still provide granular visibility into the actual ad impressions. Gilberd’s system includes a call tracking server system, a webserver, an advertiser system coupled to a public network and accessible to one or more users. The call tracking server system includes a database that stores user profile data associated with the one or more users. The system is configured to provide one or more URLs that replace one or more URLs supported by the advertiser system, create a user profile storing data received from and related to the user and the device operated by the user, provide a tracking number, acting as an identifier, for display at a device operated by a user, forward call from the user to the advertiser system, and update the user profile with information relating to the call. Although Gilberd’s system teaches generating an image fetch request includes as a parameter an email address of the customer prospect, Gilberd does not explicitly teach using this information, along with the other information required by the claims, to dynamically select a phone number of the pool of potential system phone numbers based on this image fetch request and the email marketing campaign.
U.S. Pub. No. 2017/0017622 A1 to Soundararajan et al. (hereinafter “Soundararajan”) teaches a tracker that receives a selection of a content item associated with a keyword. The tracker stores, in an impression data structure, tracking data including the keyword. The tracker maps the selected content item to a first virtual number and generates a link there between. The tracker receives a call from a client device to initiate a first communication channel via the first virtual number. The tracker performs a lookup in a database using the first virtual number to identify a second virtual number corresponding to the content provider and to identify the tracking data. The tracker establishes, via the second virtual number, a second communication channel between the client device and a content provider device. The tracker provides the tracking data to the content provider via the second communication channel. However, Soundararajan does not explicitly teach receiving, via the data network interface, an image fetch request from an Internet-connected computing device of a customer prospect from the plurality of customer prospects, wherein the image fetch request includes as a parameter an email address of the customer prospect, dynamically selecting a phone number of the pool of potential system phone numbers based on the image fetch request and the email marketing campaign, and transmitting the generated image to the Internet-connected computing device of the customer prospect.
Ger Koole et al., Queueing Models of Call Centers: An Introduction, 2002, Kluwer Academic Publishers, Annals of Operations Research 113, 41-59. (Year: 2002) (hereinafter “Koole”) discloses approaches for queueing models of call center. But Koole does not explicitly teach receiving, via the data network interface, an image fetch request from an Internet-connected computing device of a customer prospect from the plurality of customer prospects, wherein the image fetch request includes as a parameter an email address of the customer prospect, dynamically selecting a phone number of the pool of potential system phone numbers based on the image fetch request and the email marketing campaign, and transmitting the generated image to the Internet-connected computing device of the customer prospect.
For these reasons, the closest art of record, including the combination of Fuelling, Sylvain, Gilberd, Soundararajan, and Koole, does not teach, suggest, or render obvious each and every element of the independent claims. Further, one of ordinary skill in the art at the time of invention would not look to combine Fuelling, Sylvain, Gilberd, Soundararajan, and Koole, or the closest art of record, to arrive at the present claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622